Memorandum Opinion. Plaintiff appeals the opinion and order of the Workmen’s Compensation Appeal Board which affirmed a referee’s denial of compensation benefits to plaintiff concerning the death of her husband. Plaintiffs decedent died of an apparent coronary occlusion suffered while leaving the premises of the defendant where he was employed.
Plaintiff contends the appeal board’s decision was contrary to *471undisputed evidence in the record, and also believes the board erroneously considered decedent’s preexisting heart condition in making its determination of causality.
We have examined the record and briefs and have found sufficient evidence to support the board’s decision. Const 1963, art 6, §28. Furthermore, the board properly considered the fact of decedent’s prior heart trouble in resolving the factual question of causation. Greene v International Industrial Contracting Corp, 18 Mich App 193 (1969).
Affirmed.